Title: To George Washington from Jonathan Boucher, 21 February 1772
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Febry 21st 1772.

I congratulate You, & the World with Us, on our Restoration to a temperate Zone: for, in Truth, We have had a kind of a Greenland Winter. And, for my own Part, I own to You, I now have a much stronger Idea of the Nature of a Winter pass’d in a Cave, than I could ever have learn’d from Books alone. I sometimes almost regretted, We could not become quite torpid, & sleep out the whole dreary Season, as snakes & some other Animals are said to do: or that, as, like Bears, we were shut up in our Dens, we could not, like Them also, live without Fire, & by sucking our Paws: for I had some Cause to imagine, if the Weather had held much longer, We should have had some Temptation to try.
To What I have heretofore said on the Subject of these Accounts, I have little now to add; unless, I should beg Leave to suggest to You, by way of diminishing in Some Sort their enormous Amount, that they take in a Period of Eighteen Months, at the least—& that They are in a Currency so much worse than yours. Comparing Him with the Youths around Him, He really seem’d frugal; &, as far as I knew, never indulged in any expence that I could have suppos’d You would have had him restrain’d in. I knew You expected Him to make such an Appearance as He did, & keep such Company as He did: I knew

not of the twenty pounds, & am indeed somewhat surpriz’d at it: how it has been spent I know not. I have just enquir’d of Him, & can only hear that He bought Oranges & Pine-Apples &c., & gave away a Ticket or two. But, as This is by no means a satisfactory Acct, I have ordered Him to write to You about it; & if He cannot account for it, at least to apologise to You for his Remissness. I hope it was rather trifled & fooled away, than spent in a more blameable manner; which I think could hardly have been without my Knowledge. And, a very few venial Peccadillos excepted, I have little of this Sort to charge Him with. The boarding a Person is not, I should imagine, to be considered as finding Him just such a Quantity of Provisions &c. In Frazier’s Case, it was his Livelihood, & a handsome one it is to Him. He considers his House-Rent, & all his own Attendance, Servants, & a long et cetera. My Charge was governed by His, which, knowing my Board to be so much better, I thought a sufficient Warrant for Me. I never aim’d to make a Living by taking Boarders: in Virginia, I am persuaded I lost by it. You will, however, be so good as consider, that no Man can, even with the most easy & manageable Boarder, be quite so easy in his Family, as without Them—& something shou’d be allow’d for the Inconvenience He puts himself to. I do, however, agree with You that £25 a year for a Boy in a Kitchen, is an extravagant Charge: but, I suppose, it is considered as making some amends for other Disadvantages—at least, this was the Apology Frazier made to Me.
I observe the Errors You have pointed out: in answer to which, all I can say is, that I well know I paid the Money to the Man, at the Time I have charged it; & This I am the surer of, as Mr Custis also remembers it. Gassoway was represented to Me as a Man who had once seen better days, & deserving of Compassion: He was exceedingly needy, & constantly sending to Me for Money. How it has happened that He charged these Sums over again, & that I overlook’d Them I cannot account for, till I see Mr Jacques, who was so obliging as to take the trouble of settling with Him for Me. I will, however, have it rectify’d, & accordingly, I have already given You Credit for it in my Book.
I find much Trouble & Vexation in this said Country about this Article of Exchange; &, hitherto, have generally lost by it. They seem to have no standard, nor fix’d Regulation, as with You. I enquir’d of some of the principal Annaps & Baltimore

Merchts before I wrote to You; but, I will enquire again; & if Bills either have been, or shall be, Either in This or the next Month, sold at 60 ⅌Ct, I will allow it. Some Allowance Yo⟨mutilated⟩ is to be made for the Med⟨ium⟩ thro’ which one generally receiv⟨mutilated⟩gence of this Sort: there are always a few degrees difference betwe⟨mutilated⟩er & a Seller.
I fear, it will be impracticable to lay in Provender &c. for ⟨mutilated⟩ Horses in this Neighbourhood; as I can hire but one Stable, & that a ⟨mutilated⟩ most wretched one. This Article, however, cannot possibly hereafter ⟨mutilated⟩ be so heavy a one as it has been—nor, indeed, I hope, any other.
Ld B: is certainly dead; but, I believe it is still unknow⟨n mutilated⟩ Will is. It had not been sent to Engld from Naples where He dy⟨mutilated⟩ the last Letters I saw or heard of came away. Every Thing, howev⟨mutilated⟩ known, is in favour of Govr Eden. At all Events, I guess, He ⟨mutilated⟩ have a fight for it: & I join with You in wishing that every ⟨mutilated⟩ may be as much to his Advantage, as I shoud fancy it is, that ⟨mutilated⟩ possession. The chief Difficulty seems to be, whether the Proprietary ⟨mutilated⟩ or was not entail’d; & so, whether willable or not. If this Doubt ⟨mutilated⟩ainly be answer’d in the Affirmative, I believe Mr Eden has little ⟨mutilated⟩ being Proprietor. I have not seen Him this month, or upwards ⟨mutilated⟩ of trying to get thither next week, when I shall not fail to remem⟨ber mutilated⟩ to Him. Our Assembly, I hear, on Acct of this desperate ⟨mutilated⟩ is prorogued till late in March. Shou’d I hear any thing that I can ⟨mutilated⟩ it wou’d be agreeable to You to hear of, I will write to You in Wmsburg ⟨mutilated⟩ I wish You a pleasant & agreeable Sojournment. I am, most truly, Dr Sir Yrs &c.

Jonan ⟨Boucher⟩


I send back the accts—as I can do without them—& tho’ I wish’d to have had Rects under Them, yet, I fancy, my general Rect may do.
Be so good as to take the trouble of two or three Lrs to drop in your way down.

